CARPENTER, J.
This is an action brought by the plaintiff, Bechara Kalify, in behalf of himself and his brothers and sisters, against Max Udin, to recover for the death of Mary Kalify. The case was tried before a jury in this court and the jury returned a verdict for the plaintiff in the sum of $-1,500. Thereupon, the defendant filed a motion for a new trial, alleging the usual grounds, and the case is now before this Court on said motion.
It appeared from the evidence that Mary Kalify, who was a woman about sixty-eight years of age, was keeping house for the plaintiff, Bechara Kalify; that on the night of November 19, 1929, Mary Kalify was crossing Taun-ton Avenue, a public highway in the town of East Providence; that before she attempted to cross she looked to the right and to the left and there were no automobiles or other vehicles within any distance that might cause her to hesitate in crossing; that she started across and was struck by an automobile owned and driven by the defendant.
Eye witnesses testified that the defendant was driving his automobile at the time at an unreasonable and fast rate of speed. As a result of her being struck by the automobile, Mary Kalify’s leg was broken and she died from the shock caused by the broken leg and blow.
The Court feels that the jury was justified in returning a verdict of '$1,500, both as to liability and as to damages, and feels that' substantial justice has been done in this case.
Motion for a new trial denied.